DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The proposed amendment filed on 12/2/2020 have not been entered because they would require additional searches and considerations for relevant art; the examiner already devoted a substantial amount of time for the preparation of the Pre-Interview Communication.
	Claims 13-20 have been withdrawn.  
	Claims 1-12 are under consideration. 

Claim Objections
2.	Claim 1 is objected to because of the recitation ”and (vii)” in line 5.  Appropriate correction to delete the term “and” is required. 

3.	Claims 5 and 11 are objected to because of the recitation “one or more” in conjunction with “or”.  Appropriate correction to replace “or” with “and” is required. 

4.	Claim 7 is objected to because of the recitation ”wherein the nanoparticle at least one of” in line 5.  Correction to ”wherein the nanoparticle forms a conjugate with the ligand or encapsulates the ligand” is suggested.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a product and also the method step of inducing scarring (“thereby induce scarring”).  MPEP 2104 states that: “a claimed invention must fall within one of the four eligible categories of invention, i.e., process, machine, manufacture, OR composition of matter, as these categories have been interpreted by the courts.”

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Specifically, it is not clear what is intended by the recitation of “an extract” from ligands such as peptidoglycan, LPS, PAM3CSK4, amyloid beta peptide, lipotechoic acid, HMGB1, heat shock proteins, CSF-1R inhibitors, LPS, IFN-gamma, xyloside, TMF-alpha, Il-2, lipocalin-2, and miRNA-155.  An extract is made by extracting a part of a raw material with organic or aqueous solvent.  Peptidoglycan, LPS, PAM3CSK4, amyloid beta peptide, lipotechoic acid, HMGB1, heat shock proteins, CSF-1R inhibitors, LPS, IFN-gamma, xyloside, TMF-alpha, Il-2, lipocalin-2, and miRNA-155 are already in isolated form and thus, cannot be further extracted.  The term ”extract” is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

10.	Claims 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (PGPUB 2011/0206618), in view of each Kim et al. (J. Am. Chem. Soc., 2007, 129: 7661-7665), Fouillet et al. (Acad. Radiol., 1995, 2: 576-583), and Zhang (Thesis, 2008), as evidenced by Nakagawa et al. (Sci. Technol. Adv. Mater., 2016, 17: 387-397). 
Sato et al. teach a conjugate comprising zymosan coupled to a fluorescent ZHIE nanoparticle consisting of a ZnO nanoparticle modified with a linker, wherein zymosan is extracted from the baker’s yeast, wherein zymosan is coupled to ZHIE via the linker (i.e., the nanoparticle forms a conjugate with the ligand) and wherein the conjugate could be used for fluorescent imaging both in vitro and in vivo due to its phagocytosis by macrophages (claims 7 and 11) ([0002]; [0013]-[0014]; [0040]; [0061]; [0077]; [0105]; [0107]-[0108]; [0110]-[0111]; [0113]-[0114]; Fig. 1-3).  
Sato et al. do not teach PEGylated gold nanoparticles (claims 7-9 and 12).  Kim et al. teach using non-cytotoxic PEGylated gold nanoparticles having a size of 30 nm to imagine hepatoma via computed tomography (CT), wherein imaging takes place via phagocytosis by Kupffer cells (see Abstract; p. 7664, column 2, second full paragraph; paragraph bridging p. 7664 and 7665).  Kim et al. teach that CT is one of the most useful diagnostic tool in hospitals in terms of frequency of use and cost (p. 7661, column 2).  Fouillet et al. teach that phagocytosis by Kupffer cells (liver macrophages) is enough to provide CT contrast and detect hepatoma (Abstract; p. 580, column 1, first full paragraph; p. 582, column 1, first full paragraph).  Since the prior art teaches that zymosan could be used for targeted delivery to macrophages (see Zhang p. 46, first 
As evidenced by Zhang, zymosan is a TLR2 ligand (claim 7) (see p. 84, third paragraph).  
As evidenced by Nakagawa et al., a size of 30 nm is sufficient for enhanced permeability and retention (EPR) effect (claim 7) (see p. 390, column 2, second paragraph; p. 392). 
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. taken with each Kim et al., Fouillet et al., and Zhan, as evidenced by both Manoharan et al. and Nakagawa et al., in further view of Xiao et al. (Nanotechnology, 2010, 21: 1-8).
The teachings of Sato et al., Kim et al., Fouillet et al., and Zhang are applied as above for claims 7-9, 11, and 12.  Sato et al., Kim et al., Fouillet et al., and Zhang do not teach a size of 50-200 nm (claims 1-6 and 10).  Xiao et al. teach varying the size of gold nanoparticles to identify the optimum size for CT, wherein a size of 40-60 nm resulted in higher CT contrast (see Abstract; p. 2, column 2, last paragraph; p. 3; p. 4, Fig. 2; paragraph bridging p. 5 and 6; p. 6-7).  One of skill in the art would have found 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
12.	The arguments addressing the claim objections and the rejections under 35 U.S.C. 101/112(b) are acknowledged; however, it is noted that the amendments have not been entered and thus, the arguments are directed to embodiments which are not in the claims.

	With respect to the rejection under 35 U.S.C. 103, the applicant argues that Sato does not teach a zymosan extract.
	This is not found persuasive.  Since zymosan is extracted from yeast cells, it is a zymosan extract.  Although the applicant argues that Sato’s zymosan extract is not a zymosan extract as defined by the specification, it is noted that there is no such definition in the instant specification.  Further processing the commercially available zymosan as described in [0077] is just an example of extract and does not constitute a definition.

	The argument that the combination of Sato and Kim fails to teach or suggest how zymosan could be covalently linked to Kim’s PCT-coated gold nanoparticles is not found 

The argument that Sato does not provide guidance that larger particles as in Kim are functional equivalents is not found persuasive.  Just because Sato’s and Kim’s nanoparticles have different sizes and structures does not mean that using zymosan to target Kim’s nanoparticles to macrophages as motivated by the combination of the cited prior art would not have been obvious.  There is no requirement that Kim’s nanoparticles provide the same fluorescent imaging as Sato’s nanoparticles.  Regardless of size and structure, both particles types are used for imaging via macrophages phagocytosis and both could be targeted to macrophages by attaching zymosan.  In view of the combined teachings in the cited prior art, coupling zymosan to Kim’s nanoparticles would have been obvious.

	The arguments addressing Fouillet are not found persuasive.  The rejection does not state combining positive and negative contrast agents.  Both Kim and Fouillet teach imaging via CT; the contrast is positive or negative depending on the cells targeted by 
For the same reasons, the following arguments are not found persuasive: (i) the art of detecting tumor is not so advanced that different probes of vastly different sizes and detectable moieties would considered interchangeable is not found persuasive; and (ii) the particles are not interchangeable.

The arguments addressing Nakagawa are not found persuasive.  The instant rejection is based on providing contrast by using Kim’s nanoparticles, not on combining the particles taught by Sato, Kim, and Fouillet.  Nakagawa was only cited for providing evidence that EPR is inherent to the 30 nm nanoparticles taught by Kim.

The applicant refers to Dong (2019) as supporting the arguments that the nanoparticles taught by Sato, Kim, Fouillet, and Nakagawa are not readily combinable.

Regardless, as set forth above, the instant rejection is not based on combining the nanoparticles of Sato, Kim, Fouillet, and Nakagawa.  The instant rejection is based on specifically targeting Kim’s nanoparticles to Kupffer cells to provide enhanced CT contrast for hepatoma detection.  Kim provides the evidence that 30 nm gold nanoparticles are suitable to provide the necessary CT contrast.  

13.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ILEANA POPA/Primary Examiner, Art Unit 1633